
	
		III
		110th CONGRESS
		2d Session
		S. RES. 576
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2008
			Mr. Hatch (for himself,
			 Ms. Klobuchar, Mr. Biden, Mr.
			 Voinovich, Mr. Cornyn,
			 Mr. Burr, Mr.
			 Tester, Mr. Barrasso,
			 Mr. Grassley, Mr. Schumer, Mr.
			 Durbin, Mr. Dorgan,
			 Mr. Inhofe, Mrs. Boxer, Mr.
			 Coleman, Ms. Cantwell,
			 Mr. Cochran, Mr. Craig, Mr.
			 Sanders, Mr. Specter,
			 Ms. Landrieu, Mr. Rockefeller, Mr.
			 Akaka, Mr. Nelson of
			 Nebraska, Ms. Snowe,
			 Mr. Leahy, Mr.
			 Roberts, Mr. Cardin,
			 Mr. Crapo, Mr.
			 Wicker, Mr. Hagel, and
			 Mrs. Feinstein) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			June 12, 2008
			Reported by Mr. Leahy,
			 without amendment
		
		
			July 11, 2008
			Considered, amended, and agreed to with an amended
			 preamble
		
		RESOLUTION
		Designating August 2008 as Digital
		  Television Transition Awareness Month.
	
	
		Whereas, starting February 17, 2009, full-power television
			 stations will shut down their traditional analog signals and will broadcast in
			 digital only pursuant to the Digital Television Transmission and Public Safety
			 Act of 2005 (47 U.S.C. 309 note);
		Whereas some studies indicate that 64 percent of consumers
			 know about the transition to digital television, and of those consumers 74
			 percent have major misconceptions about the impact of the transition on their
			 television services;
		Whereas many consumers who are unaware of both the
			 transition and the Government coupon program crafted to defray the cost of a
			 converter box may be left without any television service after February 17,
			 2009;
		Whereas markets in the West and Mid-West have the highest
			 percentage of consumers who rely on over-the-air television signals;
		Whereas the Salt Lake City, Utah, area has the single
			 highest percentage of consumers who rely on over-the-air television signals
			 among major cities in the United States, with nearly 23 percent of all
			 households with television sets, more than 200,000 homes, relying on free
			 analog television signals;
		Whereas more than 20 percent of homes with television sets
			 in Fresno, California, and Minneapolis, Minnesota, also rely solely on free
			 over-the-air television signals;
		Whereas the transition to digital television is
			 significant to vulnerable populations such as senior citizens and low-income
			 and minority households; and
		Whereas designating a Digital Television Transition
			 Awareness Month will help Congress to encourage the development of
			 local action plans focused on strategic outreach to the communities most
			 affected by the transition to digital television, including senior citizens and
			 residents of rural areas: Now, therefore, be it
		
	
		That the Senate—
			(1)designates August
			 2008 as Digital Television Transition Awareness Month—
				(A)to increase
			 public awareness regarding the February 17, 2009, transition to digital
			 television; and
				(B)to encourage
			 consumers to become educated about the steps they need to take to retain their
			 television service, including possibly participating in the Government coupon
			 program for obtaining converter boxes;
				(2)encourages
			 consumers to make the transition to digital television well before February 17,
			 2009; and
			(3)encourages local
			 nonprofit organizations, such as religious congregations, scout troops, and
			 school-based community service groups—
				(A)to assist
			 households to apply for and obtain Government coupons and converter boxes and
			 to install converter boxes; and
				(B)to educate
			 consumers about Internet websites and other sources of valuable information
			 regarding the transition to digital television.
				
